Upon plaintiff’s application, a rehearing was granted June 16, 1894, the case again submitted, and the judgment below affirmed by the following opinion, filed November 7, 1894:
McGrath, C. J.
Upon rehearing, we are satisfied that *321the testimony of the plaintiff’s husband as to the fact that he had not sent word to his wife to have the money turned over to E. Curtis & Co. ivas admissible. The defendants sought to show upon cross-examination of plaintiff, and insisted upon' the trial, that the money in fact belonged to E. Curtis & Co. Plaintiff denied this. Her husband had been a member of that firm. After these facts had been brought out, it would have been competent to show by plaintiff, as bearing upon the probabilities, that no such word had been sent by the husband. It Avould also have been competent for defendants to show that the husband had actually given directions respecting it. Stewart v. People, 23 Mich. 63, 73; Riley v. Conner, 79 Id. 497; Banghart v. Hyde, 94 Id. 49.
The judgment of the court beloAV is therefore affirmed.
The other Justices concurred.